The instant office action replaces the action dated April 14, 2022 to correct a typographic error by removing the statement of “THIS ACTION IS MADE FINAL” in paragraph 11 of the action dated April 14, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed December 16, 2021 is acknowledged.  Claims 12, 14 and 16-29 are canceled. Claims 1, 10, 13 and 15 are amended. Claims 1-11, 13 and 15 are pending and under examination in this office action.
3.	Applicant’s arguments filed on December 16, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Maintained
In view of the amendment filed on December 16, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13 and 15 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for decreasing T1-Gd-enhancing lesions in patients suffering from multiple sclerosis (MS) by immunizing the patients with an ATX-MS-1467 (SEQ ID NOs: 1-4) via intradermal injection biweekly based on the dose regimen recited on p. 29-30 or p. 38-39; p.40  or decreasing the levels of free T3 and TSHR antibody in patients suffering from Graves’s disease (GD) by immunizing the patients with the ATX-GD-59 (SEQ ID NOs:5-6) via intradermal injection based on a dose escalation regimen listed on p. 51, does not reasonably provide enablement for a method for treating or curing all forms of multiple sclerosis or Graves diseases using the claimed MBP peptides via a dose escalation protocol recited in claim 1 as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-11, 13 and 15 as amended are drawn to a method for treating MS and GD in a subject comprising administering to the subject a MBP of SEQ ID NOs: 1-4 or a combination thereof or treating GD using RNB-5D-K1 (SEQ ID NO: 5) or RNB-9B (SEQ ID NO:6) or a combination thereof via a dose escalation protocol recited in claim 1. The claims encompass treating and curing all forms of MS or GD using the claimed MBP peptides (SEQ ID NOs: 1-4) or RNB-5D-K1/RNB-9B (SEQ ID NOs:5-6). 
On p. 7-8 of the response, Applicant argues that the claimed invention is enabling because the definition of “treatment” at paragraph [0223] of the specification means reducing, alleviating or eliminating one or more symptoms and the limitation “eliminating a symptom” means reducing one or more symptoms and cites MPEP 2111.01, In re Cortright, paragraphs [0199] and Mayo Clinic’s MS website in support of the arguments.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the claimed invention without undue experimentation for the following reasons:
i. Based on paragraph [0223] of the specification, the claimed method encompasses treating and curing MS or GD using the claimed MBP peptides (SEQ ID NOs: 1-4) or RNB peptides (SEQ ID NOs: 5-6) because the definition of “treating” also includes curing MS (i.e. eliminating symptoms of MS). However, neither the specification nor the prior art teaches that MS or GD can be cured by the claimed peptides MBP peptides (SEQ ID NOs: 1-4) or RNB peptides (SEQ ID NOs: 5-6) respectively via a dose escalation protocol recited in independent claim 1. Neither the specification nor the prior art teaches that administration of the claimed MBP peptides (SEQ ID NOs: 1-4) or RNB peptides (SEQ ID NOs: 5-6) can cure MS or GD because there is no cure for autoimmune diseases including MS and GD as evidenced by Sabatos-Peyton et al. (Curr. Opin. Immunol. 2010; 22:609-615, cited previously). 
[0223] As defined herein "treatment" refers to reducing, alleviating or eliminating one or more symptoms of the condition which is being treated, relative to the symptoms prior to treatment.

Therefore, in view of the lack of guidance in the specification, the unpredictability of the inventions, the breadth of the claims, the limited working examples, and the current status of the art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating and curing MS or GD by the claimed peptides. Accordingly, the rejection of claims 1-11, 13 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on December 16, 2021.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wraith et al. (US8343500, issued Jan 1, 2013, filed Oct 31, 2007, as in IDS) in view of the factsheet of clinical trial of ATX-MS1467 in MS, clinical trial No. NCT01097668 (from the website: clinicaltrials.gov/ct2/show/results/NCT01097668 retrieved on 12/10/19, cited previously), Sabatos-Peyton et al. (Curr. Opin. Immunol. 2010; 22:609-615, cited previously), Burkhart et al. (Intl. Immunol. 1999; 11:1625-1634), Sundstedt et al. (J. Immunol. 2003; 170:1240-1248; doi:10.4049/jimmunol.170.3.1240) and Burton et al., Nat. Commun. 2014; 5:4741| DOI:101038/ncomms5741, as in IDS).
Claims 1-11 and 13 as amended are drawn to a method for treating autoimmune disease in a subject comprising administering to the subject a tolerogenic peptide via a dose escalation protocol recited in claim 1. The rejection is based on what is enabled as set forth above under the section of 112(a).
Wraith et al. (US8343500) (Wraith’500) teaches a method of treating hypersensitivity disorders, allergies, multiple sclerosis (MS), optic neuritis, autoimmune diseases, graft rejection by inducing immune tolerance in different diseases in a subject in need thereof comprising administering to the subject a composition comprising a tolerogenic peptide, at least one of MBP 30-44 (SEQ ID NO:1/ATX-MS-01), MBP 83-99 (SEQ ID NO:2/ATX-MS-07), MBP 131-145 (SEQ ID NO:3/ATX-MS-04) and MBP 140-154 (SEQ ID NO:4/ATX-MS-06) or all of them (see col.10-14, Examples 4-4C.) via intradermal, subcutaneous or intranasal route at intervals based on a case escalation protocol: 25ug, 50ug, 100ug, 400ug, 800ug, 800ug (visits 2-7) given 7-14 days apart (14+7 days), and evaluated at four weeks (visit 8) and 3 months after the final dose (visit 9) (see col. 30, lines 30-60; example 8; col. 32, lines 43-67; col. 30, line 30-col.34, line 20, examples 8-8C, in particular). Wraith’500 also teaches that the levels of IL10 did not change significantly until the second 800ug (visit 7) (see col. 32, lines 65-67, in particular).  
But Wraith’500 does not teach additional seventh to tenth doses recited in clam 1 and eleventh, twelfth and thirteenth doses as in claims 6-9.
While Wraith’500 does not teach additional seventh to tenth doses recited in clam 1, Wraith’500 also teaches that the levels of IL10 did not change significantly until the second 800ug (visit 7) (see col. 32, lines 65-67, in particular), and the factsheet of the clinical trial of ATX-MS1467 in MS (clinical trial No. NCT01097668), Sabatos-Peyton et al., Sundstedt et al., and Burton et al. teach the limitations, and provide motivation and an expectation of success to include additional seventh to tenth doses recited in clam 1 and eleventh, twelfth and thirteenth doses as in claims 6-9 in the method of Wraith’500.
The factsheet of the clinical trial of ATX-MS1467 in MS (clinical trial No. NCT01097668) teaches a method of treating MS by intradermal or subcutaneous injection of 9 doses of ATX-MS-1467 at 25, 50, 100, 400ug, 800ug, 800ug, 800ug, 800ug, 800ug at intervals of 14+3 days in patients with MS (see p.2-3, in particular). 
Sabatos-Peyton et al. teaches that antigen dose and IL-10 production is the key for the success of antigen-specific immunotherapy (antigen-SIT) in autoimmune diseases and allergic diseases; and “initiating treatment with lower doses and building to the highest maintenance dose allows the full benefit of tolerance induction while also protecting the recipient from harmful side effects” (see p. 612, figure 2). Sabatos-Peyton also teaches that a stepwise approach of using a dose escalation protocol to activate T cells through increasing strength of signal to a higher maintenance dose can induce tolerogenic IL-10-secreting cells therefore suppress the effectors or the immune response to the antigen (see p. 612, figure2).
Burkhart et al. teach that 5-10 consecutive intranasal treatments resulted in down regulation of the Th1 cytokines IL-2 and IFN-r and Th2 cytokine IL-4 and an increase production of immunosuppressive IL-10 (p. 1630, 2nd col., 3rd paragraph) and 5-14 doses prevent signs of disease (see p. 1631-1632, table 1).  
Sundstedt et al. teaches that it 10 doses consecutive treatments over a period of 5 week to suppress IL-2 production and prevent and suppress EAE in a preclinical trial using an animal model of MS/EAE, and the secretion of IL-10 provides a protection effect on EAE (see p. 1241, 1st col., 3rd paragraph; 2nd col., 3rd-4th paragraphs; p. 1242-1243, figure 1-3; p. 1245).
Burton et al. teaches that dose escalation is effective and can provide better, effective and safe outcomes for antigen-specific immunotherapy (antigen-SIT) in autoimmune diseases and the tolerance induction and the secretion of IL-10 is peptide-dose dependent (see p. 2, 2nd col. p. 3, figure 1). Burton teaches that in a study of self-peptide immunotherapy in a transgenic model of EAE using MBP peptide (MBP Ac1-9), the transcriptional profile induced by extended high doses (treatments 6-10) remains remarkably stable (see p. 1, abstract; p. 4, col. 2, figure 2, 3). Burton teaches that the secretion of IL-10 is a mediator for antigen-specific immunotherapy because the suppression of EAE by the IL-10 is in a dose-dependent manner (p. 6, 2nd col., figure 5). 
The teachings of the clinical trial NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton indicate that repeated injection of the MBP peptides including additional seventh to tenth doses recited in clam 1 or up to 10 or 14 doses is required in order to maintain suppression of the immune response to myelin antigen in MS and stable and sustained IL-10.  Since the levels of IL10 did not change significantly until the second 800ug (visit 7) in the method of Wraith’500, the teachings of the factsheet of clinical trial No. NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton provide motivation and an expectation of success to include additional seventh to tenth doses recited in clam 1 and eleventh, twelfth and thirteenth doses as in claims 6-9 in the method of Wraith’500 to maintain the full benefit of tolerance induction with dose escalation to induce tolerogenic IL-10-secreting cells capable of suppressing the effector properties of their initiating population and maintain the levels of IL-10 that suppress the immune response to MBP.
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of the factsheet of clinical trial No. NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton with the teaching of Wraith’500 to include additional seventh to tenth doses recited in clam 1 and additional eleventh, twelfth and thirteenth doses as in claims 6-9 in the method of Wraith’500 to maintain the full benefit of tolerance induction with dose escalation to induce tolerogenic IL-10-secreting cells capable of suppressing the effector properties of their initiating population and maintain the levels of IL-10 that suppress the immune response to MBP. In this combination, both Wraith’500’s method and methods of NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Wraith’500’s method using methods of NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat MS because Wraith’500 teaches a method of treating MS, optic neuritis, autoimmune diseases, graft rejection by inducing immune tolerance in different diseases in a subject in need thereof comprising administering to the subject a composition comprising a tolerogenic peptide, at least one of MBP 30-44 (SEQ ID NO:1/ATX-MS-01), MBP 83-99 (SEQ ID NO:2/ATX-MS-07), MBP 131-145 (SEQ ID NO:3/ATX-MS-04) and MBP 140-154 (SEQ ID NO:4/ATX-MS-06) or all of them (see col.10-14, Examples 4-4C.) via intradermal, subcutaneous or intranasal route at intervals based on a case escalation protocol: 25ug, 50ug, 100ug, 400ug, 800ug, 800ug (visits 2-7) given 7-14 days apart (14+7 days), and evaluated at four weeks (visit 8) and 3 months after the final dose (visit 9) and that the levels of IL10 did not change significantly until the second 800ug (visit 7), while NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton teach that repeated injection of the MBP peptides including additional seventh to tenth doses recited in clam 1 or up to 10 or 14 doses is required in order to maintain suppression of the immune response to myelin antigen in MS and stable and sustained IL-10.  Since the levels of IL10 did not change significantly until the second 800ug (visit 7) in the method of Wraith’500, the teachings of the factsheet of clinical trial No. NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton provide motivation and an expectation of success to include additional seventh to tenth doses recited in clam 1 and eleventh, twelfth and thirteenth doses as in claims 6-9 in the method of Wraith’500 to maintain the full benefit of tolerance induction with dose escalation to induce tolerogenic IL-10-secreting cells capable of suppressing the effector properties of their initiating population and maintain the levels of IL-10 that suppress the immune response to MBP.
Thus, it is obvious to combine two prior art elements (i.e. 7-10th doses or 11-13th doses) according known methods (i.e. Warith’s method, NCT01097668, Burkhart, Sundstedt, and Burton’s methods) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Further, it would also have been obvious to a skilled artisan to optimize the dose of the immunization treatment with the MBP peptide, or ATX-MS-1467 in the method of Wraith’500, NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton to the claimed ranges recited in claims 1, 6-8 and/or including additional seventh to tenth doses recited in clam 1 and additional eleventh, twelfth and thirteenth doses as in claims 6-9 because it is not inventive to discover the optimum or workable ranges by routine experimentation and it is also the normal desire of scientists/artisans or physicians to evaluate the efficacy and effects of the treatment after injection of 10 doses of MBP peptide or ATX-MS-1467, and to optimize and maintain the levels of IL-10 that suppress the immune response to MBP in the treatment of the Wraith’500 method and additional eleventh to thirteenth doses of MBP peptide or ATX-MS-1467 can help maintain the levels of IL-10 that suppress the immune response to MBP as taught by NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton. 
Routine optimization of doses in the method of Wraith’500 or in the methods of NCT01097668, Burkhart, Sundstedt and Burton would have led to the claimed range of including additional seventh to tenth doses recited in clam 1 and additional eleventh, twelfth and thirteenth doses as in claims 6-9 because NCT01097668) teaches a method of treating MS by intradermal or subcutaneous injection of 9 doses of ATX-MS-1467 at 25, 50, 100, 400ug, 800ug, 800ug, 800ug, 800ug, 800ug at intervals of 14+3 days in patients with MS; Burkhart teaches that 5-10 consecutive intranasal treatments resulted in down regulation of the Th1 cytokines IL-2 and IFN-r and Th2 cytokine IL-4 and an increase production of immunosuppressive IL-10 and 5-14 doses prevent signs of disease; Sundstedt teaches that it 10 doses consecutive treatments over a period of 5 week to suppress IL-2 production and prevent and suppress EAE in a preclinical trial using an animal model of MS/EAE, and the secretion of IL-10 provides a protection effect on EAE; and Burton teaches that dose escalation is effective and can provide better, effective and safe outcomes for antigen-specific immunotherapy (antigen-SIT) in autoimmune diseases and the tolerance induction and the secretion of IL-10 is peptide-dose dependent and that in a study of self-peptide immunotherapy in a transgenic model of EAE using MBP peptide (MBP Ac1-9), the transcriptional profile induced by extended high doses (treatments 6-10) remains remarkably stable. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by NCT01097668, Burkhart, Sundstedt and Burton because Burkhart, Sundstedt and Burton teach that this entire dose range treats MS and also teaches how to optimize the dose ranges.
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809(CCPA 1969), Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.

7.	Claims 1-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wraith et al. (US8343500, as in IDS) in view of the factsheet of clinical trial of ATX-MS1467 in MS, clinical trial No. NCT01097668, Sabatos-Peyton et al. (2010), Burkhart et al. (1999), Sundstedt et al. (2003) and Burton et al. (2014, as in IDS) as applied to claims 1-11 and 13 above, and further in view of Wraith (WO2015/019302, as in IDS).
Wraith’500, NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton are set forth above but fail to teach RNB-5D-K1(SEQ ID NO:5) and RNB-9B(SEQ ID NO:6) as recited in claims 1 and 15.
While Wraith’500, NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton do not teach RNB-5D-K1(SEQ ID NO:5) and RNB-9B(SEQ ID NO:6) as in claims 14-15, Wraith (WO2015/019302) (Wraith’302) teaches these limitations and provides motivation and an expectation of success in using RNB-5D-K1(SEQ ID NO:5) and RNB-9B(SEQ ID NO:6) in the method of Wraith’500. In particular, Wraith’302 teaches that a method of suppressing the production of TSHR autoantibodies and treating Graves’ disease (GD) by administration of RNB-5D-K1(SEQ ID NO:5) and RNB-9B(SEQ ID NO:6) to the subject suffering from GD to induce immune tolerance (see p.20-23; p. 26, p. 31-32, p. 37, p. 44, claims 14-17, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Wraith’302 with the teachings of Wraith’500, NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton to use RNB-5D-K1(SEQ ID NO:5) and RNB-9B(SEQ ID NO:6) in the method of Wraith’500, NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton with an expectation of success because Wraith’500, NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton teach the method of treating MS or other autoimmune diseases using a tolerogenic peptide or a combination of tolerogenic peptides of MBP peptides of SEQ ID NOs: 1-4 via a dose escalation protocol as recited in claims 1-9, while Wraith’302 teaches that RNB-5D-K1(SEQ ID NO:5) and RNB-9B(SEQ ID NO:6) can induce immune tolerance in GD and has been used for suppressing the production of TSHR autoantibodies and treating GD. In this combination, both Wraith’500, NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton’s method and Wraith’302’s method are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Wraith’500, NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton’s method using Wraith’302’s method and RNB-5D-K1(SEQ ID NO:5) and RNB-9B(SEQ ID NO:6), and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat MS because Wraith’500, NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton teach the method of treating MS or other autoimmune diseases using a tolerogenic peptide or a combination of tolerogenic peptides of MBP peptides of SEQ ID NOs: 1-4 via a dose escalation protocol as recited in claims 1-9, while Wraith’302 teaches that RNB-5D-K1(SEQ ID NO:5) and RNB-9B(SEQ ID NO:6) can induce immune tolerance in GD and has been used for suppressing the production of TSHR autoantibodies and treating GD. Thus, it is obvious to select and use a known RNB-5D-K1(SEQ ID NO:5) and/or RNB-9B(SEQ ID NO:6) based on its suitability for treating GD, an autoimmune disease and  inducing immune tolerance as taught by Wraith’302 in the method of Wraith’500, NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton because “The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP § 2144.07. Further, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I.
Thus, it is obvious to combine two prior art elements (i.e. Wraith’302’s method and RNB-5D-K1(SEQ ID NO:5) and RNB-9B(SEQ ID NO:6)) according known methods (i.e. Warith’s method, NCT01097668, Burkhart, Sundstedt, and Burton’s methods) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9381234 or claims 1-5 of U.S. Patent No. 9775880 in view of Wraith et al. (US8343500) (Wraith’500) in view of the factsheet of clinical trial of ATX-MS1467 in MS, clinical trial No. NCT01097668, Sabatos-Peyton (2010), Burkhart (1999), Sundstedt (2003) and Burton (2014).
The claimed invention is unpatentable over claims 1-11 of US9381234 or claims 1-5 of US9775880 in view of the cited references because the claims of the ‘234 and the ‘880 patents encompass methods of inducing IL-10 secreting regulatory T cells in a subject in need thereof including subjects having MS and reducing or ameliorating a symptom of MS using a composition consisting of MBP 30-44, MBP 83-99, MBP 131-145 and MBP 140-154 including via a dose-escalation protocol, wherein the dose escalation protocol recited and used in the method of the ‘234 or ‘880 patent includes 1st-6th doses recited in instant claim 1 (see col. 10, line 61 to col. 13, line 32, examples 4-4C, in particular) and is also evidenced by Wraith’500 (as cited in the 103 rejection), and while the claims of the ‘234 or the ‘880 patent do not teach additional 7th-10th doses recited in clam 1, the combined teaching of Wraith’500, NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton teach and provide motivation and an expectation of success in including additional 7th-10th doses recited in clam 1 or 11th -13th doses as in claims 6-9 in the method of the ‘234 and ‘880 patents for the reasons set forth above under the 103 rejection. 
The teachings of Wraith’500, NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton indicate that repeated injection of the MBP peptides including additional seventh to tenth doses recited in clam 1 or up to 10 or 14 doses is required in order to maintain suppression of the immune response to myelin antigen in MS and stable and sustained IL-10.  Since the levels of IL10 did not change significantly until the second 800ug (visit 7) in the method of Wraith’500, the teachings of the factsheet of clinical trial No. NCT01097668, Sabatos-Peyton, Burkhart, Sundstedt, and Burton provide motivation and an expectation of success to include additional seventh to tenth doses recited in clam 1 and eleventh, twelfth and thirteenth doses as in claims 6-9 in the method of Wraith’500 to maintain the full benefit of tolerance induction with dose escalation to induce tolerogenic IL-10-secreting cells capable of suppressing the effector properties of their initiating population and maintain the levels of IL-10 that suppress the immune response to MBP.
Routine optimization of doses in the method of Wraith’500 or in the methods of NCT01097668, Burkhart, Sundstedt and Burton would have led to the claimed range of including additional seventh to tenth doses recited in clam 1 and additional eleventh, twelfth and thirteenth doses as in claims 6-9 because NCT01097668) teaches a method of treating MS by intradermal or subcutaneous injection of 9 doses of ATX-MS-1467 at 25, 50, 100, 400ug, 800ug, 800ug, 800ug, 800ug, 800ug at intervals of 14+3 days in patients with MS; Burkhart teaches that 5-10 consecutive intranasal treatments resulted in down regulation of the Th1 cytokines IL-2 and IFN-r and Th2 cytokine IL-4 and an increase production of immunosuppressive IL-10 and 5-14 doses prevent signs of disease; Sundstedt teaches that it 10 doses consecutive treatments over a period of 5 week to suppress IL-2 production and prevent and suppress EAE in a preclinical trial using an animal model of MS/EAE, and the secretion of IL-10 provides a protection effect on EAE; and Burton teaches that dose escalation is effective and can provide better, effective and safe outcomes for antigen-specific immunotherapy (antigen-SIT) in autoimmune diseases and the tolerance induction and the secretion of IL-10 is peptide-dose dependent and that in a study of self-peptide immunotherapy in a transgenic model of EAE using MBP peptide (MBP Ac1-9), the transcriptional profile induced by extended high doses (treatments 6-10) remains remarkably stable. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by NCT01097668, Burkhart, Sundstedt and Burton because Burkhart, Sundstedt and Burton teach that this entire dose range treats MS and also teaches how to optimize the dose ranges. Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.



Conclusion

9.	NO CLAIM IS ALLOWED.




10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
The sequence search results disclose as follows:
SEQ ID NO:1
US-11-979-224-1
; Sequence 1, Application US/11979224
; Patent No. 8343500
; GENERAL INFORMATION
;  APPLICANT: Wraith, et al.
;  TITLE OF INVENTION: PEPTIDE COMPOSITION
;  FILE REFERENCE: 30699/45222A
;  CURRENT APPLICATION NUMBER: US/11/979,224
;  CURRENT FILING DATE: 2011-05-03
;  PRIOR APPLICATION NUMBER: US-10/362,264
;  PRIOR FILING DATE: 2003-02-21
;  PRIOR APPLICATION NUMBER: PCT/GB01/03702
;  PRIOR FILING DATE: 2001-08-17
;  PRIOR APPLICATION NUMBER: 0020618.5
;  PRIOR FILING DATE: 2000-08-21
;  PRIOR APPLICATION NUMBER: 0114547.3
;  PRIOR FILING DATE: 2001-06-14
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-11-979-224-1

  Query Match             100.0%;  Score 81;  DB 6;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PRHRDTGILDSIGRF 15
              |||||||||||||||
Db          1 PRHRDTGILDSIGRF 15
SEQ ID NO:2
US-11-979-224-2
; Sequence 2, Application US/11979224
; Patent No. 8343500
; GENERAL INFORMATION
;  APPLICANT: Wraith, et al.
;  TITLE OF INVENTION: PEPTIDE COMPOSITION
;  FILE REFERENCE: 30699/45222A
;  CURRENT APPLICATION NUMBER: US/11/979,224
;  CURRENT FILING DATE: 2011-05-03
;  PRIOR APPLICATION NUMBER: US-10/362,264
;  PRIOR FILING DATE: 2003-02-21
;  PRIOR APPLICATION NUMBER: PCT/GB01/03702
;  PRIOR FILING DATE: 2001-08-17
;  PRIOR APPLICATION NUMBER: 0020618.5
;  PRIOR FILING DATE: 2000-08-21
;  PRIOR APPLICATION NUMBER: 0114547.3
;  PRIOR FILING DATE: 2001-06-14
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-11-979-224-2

  Query Match             100.0%;  Score 94;  DB 6;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ENPVVHFFKNIVTPRTP 17
              |||||||||||||||||
Db          1 ENPVVHFFKNIVTPRTP 17
SEQ ID NO:3
US-11-979-224-3
; Sequence 3, Application US/11979224
; Patent No. 8343500
; GENERAL INFORMATION
;  APPLICANT: Wraith, et al.
;  TITLE OF INVENTION: PEPTIDE COMPOSITION
;  FILE REFERENCE: 30699/45222A
;  CURRENT APPLICATION NUMBER: US/11/979,224
;  CURRENT FILING DATE: 2011-05-03
;  PRIOR APPLICATION NUMBER: US-10/362,264
;  PRIOR FILING DATE: 2003-02-21
;  PRIOR APPLICATION NUMBER: PCT/GB01/03702
;  PRIOR FILING DATE: 2001-08-17
;  PRIOR APPLICATION NUMBER: 0020618.5
;  PRIOR FILING DATE: 2000-08-21
;  PRIOR APPLICATION NUMBER: 0114547.3
;  PRIOR FILING DATE: 2001-06-14
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-11-979-224-3

  Query Match             100.0%;  Score 80;  DB 6;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASDYKSAHKGFKGVD 15
              |||||||||||||||
Db          1 ASDYKSAHKGFKGVD 15
SEQ ID NO:4
US-11-979-224-4
; Sequence 4, Application US/11979224
; Patent No. 8343500
; GENERAL INFORMATION
;  APPLICANT: Wraith, et al.
;  TITLE OF INVENTION: PEPTIDE COMPOSITION
;  FILE REFERENCE: 30699/45222A
;  CURRENT APPLICATION NUMBER: US/11/979,224
;  CURRENT FILING DATE: 2011-05-03
;  PRIOR APPLICATION NUMBER: US-10/362,264
;  PRIOR FILING DATE: 2003-02-21
;  PRIOR APPLICATION NUMBER: PCT/GB01/03702
;  PRIOR FILING DATE: 2001-08-17
;  PRIOR APPLICATION NUMBER: 0020618.5
;  PRIOR FILING DATE: 2000-08-21
;  PRIOR APPLICATION NUMBER: 0114547.3
;  PRIOR FILING DATE: 2001-06-14
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-11-979-224-4

  Query Match             100.0%;  Score 76;  DB 6;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKGVDAQGTLSKIF 15
              |||||||||||||||
Db          1 GFKGVDAQGTLSKIF 15

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
April 9, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649